Citation Nr: 1039457	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a disability characterized 
by dizziness, vertigo, and loss of balance; claimed as Meniere's 
syndrome, to include as secondary to service-connected bilateral 
hearing loss, headaches, and tinnitus.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  

In August 2008, the Board remanded the matter to afford the 
Veteran a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the remand, the Veteran was afforded a VA examination 
in October 2008 and a vestibular/balance evaluation in November 
2008.  In October 2008, the examiner concluded that the results 
of clinical testing were not consistent with Meniere's syndrome.  
The November 2008 vestibular/balance evaluation revealed an 
essentially normal VNG.  Further work up for migraine related 
dizziness was recommended given the similar time course of both 
migraine headache and dizziness onset.  

After reviewing the VNG, the same examiner who conducted the 
October 2008 VA examination stated that the Veteran's dizziness 
was not related to his military service.  However, the Board 
concludes that additional development needs to be undertaken 
before a decision can be reached in this matter.

As noted in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the 
Court stated that VA must ensure that any medical opinion is 
based on sufficient facts or data and it must be clear that the 
examiner has considered all procurable and assembled data by 
obtaining all tests and records that might reasonably illuminate 
the medical analysis.  As reflected above, the vestibular 
audiologist who conducted the November 2008 vestibular/balance 
evaluation recommended further work up for migraine related 
dizziness.  The Board observes that the Veteran is service-
connected for headaches.  Further, as stated in an April 2006 
private treatment record of Dr. T.S.N., the Veteran reported 
chronic and continuous buzzing in his ears with difficulty 
hearing and recurrent bouts of loss of balance since the landmine 
injury during service.  Dr. T.S.N. diagnosed tinnitus 
characterized by constant buzzing secondary to high frequency 
hearing loss and hearing loss secondary to high frequency noise 
exposure and past history of explosion exposure with facial 
trauma.  He added that the vertigo appeared labyrinthine in 
origin and that the condition was consistent with Meniere's 
syndrome.  Dr. T.S.N. opined that the balance disturbance was as 
likely as not related to acoustic trauma as noted above.  As the 
Veteran has described dizziness in connection with the trauma 
that has been found to be related to his service-connected 
bilateral hearing loss and tinnitus, the Board finds that a 
remand is necessary to afford the Veteran a VA examination to 
ascertain whether he has a disability characterized by dizziness, 
vertigo, and loss of balance that is secondary to his service-
connected bilateral hearing loss, headaches, and tinnitus.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  In this case, the Veteran filed his claim in August 
2006 before the amendments went into effect.  Consequently, the 
Board will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service connection 
may be made. 

The Veteran has not been provided with the new laws and 
regulations pertinent to his claim for service connection for a 
disability characterized by dizziness, vertigo, and loss of 
balance, to include as secondary to service-connected hearing 
loss, headaches, and tinnitus.  The RO should provide the Veteran 
with the old version of the regulation prior to the amendment as 
that will be used in adjudicating this appeal.  38 C.F.R. 
§ 3.310(a) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a notice 
letter in connection with his claim for 
service connection for a disability 
characterized by dizziness, vertigo, and loss 
of balance; claimed as Meniere's syndrome, to 
include as secondary to service-connected 
bilateral hearing loss, headaches, and 
tinnitus.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and evidence 
that VA will seek to provide; and (3) inform 
him about the information and evidence he is 
expected to provide.  The letter should also 
include an explanation as to the information 
or evidence needed to establish a disability 
rating and an effective date for the claim on 
appeal, as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of law, 
service connection must be granted for the 
primary conditions he is claiming the 
disabilities are secondary to.  The Veteran 
should also be informed of the requirements 
for establishing secondary service connection 
under the old version of the regulation in 
effect prior to the amendment effective from 
October 10, 2006 for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006).

2.  After the above development has been 
undertaken, please schedule the Veteran for a 
VA examination to evaluate his claim for 
service connection for a disability 
characterized by dizziness, vertigo, and loss 
of balance; claimed as Meniere's syndrome, to 
include as secondary to service-connected 
bilateral hearing loss, headaches, and 
tinnitus.

A copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses to 
the each of the following items:

a.  Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private treatment 
reports, VA treatment, and October and 
November 2008 VA examination with addendum, 
the examiner should opine as to the 
relationship, if any, between the Veteran's 
service-connected bilateral hearing loss, 
headaches, and tinnitus and his claim for a 
disability characterized by dizziness, 
vertigo, and loss of balance, claimed as 
Meniere's syndrome.  To the extent possible, 
(likely, unlikely, at least as likely as not) 
the examiner should opine whether any such 
disability was either (a) proximately caused 
by or (b) proximately aggravated by his 
service-connected bilateral hearing loss, 
headaches, or tinnitus.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the claim for entitlement to 
service connection for a disability 
characterized by dizziness, vertigo, and loss 
of balance; claimed as Meniere's syndrome, to 
include as secondary to service-connected 
bilateral hearing loss, headaches, and 
tinnitus, should be reviewed by the RO on the 
basis of additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


